                     Case 2:20-mc-51137-LVP ECF No. 4, PageID.41 Filed 12/07/20 Page 1 of 3


                                                                                         AUSA: Michael EI-Zein                   Telephone: (313) 550-2922
   AO 109 (Rev. 11/13)     Warrant to Seize Property Subject to Forfeiture   Special Agent:       Collin Ward                    Telephone: (314) 574-8928



Clerk, U.S. District Court
Eastern District of Michigan

By: slMarlena Williams
    Deputy

                       In the Matter of the Seizure of                                   )         Case: 2:20-mc-51137
                  (Briefly describe the property to be seized)                           )         Assigned To: Parker, Linda V.
                                                                                                   Assign. Date: 9/25/2020
         All Funds on Deposit in lP Morgan Chase Bank Account   )
         Number 3026585640 as further described on Attachment A )                                  In Re: SEALED MATTER (MAW)
                                                                )

                                       WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

   To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests that certain property
   located in the                 Eastern                 District of                 Michi an                     be seized as being
   subject to forfeiture to the United States of America. The property is described as follows:
   All Funds on Deposit in JP Morgan Chase Bank Account Number 3026585640 as further described on Attachment A




         I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

         YOU ARE COMMANDED                        to execute this warrant and seize the property on or before _O_c_t_ob_e_r_9_,_,_2_0_2_0                      _
                                                                                                                                     (not to exceed 14 days)
         !Zlin the daytime 6:00 a.m. to 10:00 p.m.                     D at any time in the day or night because      good cause has been established.

       Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
   person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
   property was taken.

       An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
   and the officer executing the warrant must promptly return this warrant and a copy of the inventory to
   the presiding United States Ma istrate Judge on duty
                               (United States Magistrate Judge)


         D Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
   § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
   property, will be searched or seized (check the appropriate box)
         D for                  days   (not to exceed 30)              D until, the facts justifying,   the later specific date of                             _




                                               September 25,2020              12:05 pm
    Date and time issued:



   City and state:              Detroit, MI                                              Elizabeth A. Stafford                 U. S. Magistrate Judge
                                                                                                                   Printed name and title
               Case 2:20-mc-51137-LVP ECF No. 4, PageID.42 Filed 12/07/20 Page 2 of 3




AO 109 (Rev. 11/13)   Warrant to Seize Property Subject to Forfeiture (page 2)

                                                                                    Return
Case No.:                                                                ant executed:           Copy of warrant and inventory left with:
  ):      )V~f(lC-~1137                                                                                       ;V   A
Inventory made in the presence of:

                                                                /r
Inventory of the property taken:


                                           foll~Wj
                ¢ lc9            I ,   \   0- 00




                                                                                 Certification


    I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


Date:

                                                                                    ~~"
                                                                                       W ~                             t;     SI
Case 2:20-mc-51137-LVP ECF No. 4, PageID.43 Filed 12/07/20 Page 3 of 3




                              ATTACHMENT A


All Funds on Deposit in lP Morgan Chase Bank Account Number 3026585640 up
to and including $69,110.00 with permission to serve the warrant electronically
followed by original service.

The financial institution upon which this seizure warrant has been served is
instructed to provide federal agents authorized to seize the funds with the
current balance in each account upon service of the seizure warrant and at the
request of the FBI agents authorized to seize the funds.
